OPINION OF THE COURT
Per Curiam.
Respondent was admitted to practice law on March 14, 1979, in the Second Judicial Department. On March 6, 1985, he entered a plea of guilty in Supreme Court, Bronx County, to grand larceny in the second degree, a class D felony. (Penal Law § 155.35.) A certified copy of the disposition of this proceeding has been presented to this court. (Judiciary Law § 90 [4] [b].) Disbarment becomes automatic upon the entry of a plea of guilty to a felony. (Judiciary Law § 90 [4] [a]; CPL 1.20 [13]; Matter of Cohen, 107 AD2d 189 [1st Dept 1985]; Matter of Swirsky, 103 AD2d 195 [1st Dept 1984].)
Accordingly, the petition should be granted and respondent’s name ordered stricken from the roll of attorneys in the State of New York, forthwith.
Murphy, P. J., Fein, Milonas, Kassal and Rosenberger, JJ., concur.
Respondent’s name is stricken from the roll of attorneys and counselors-at-law in the State of New York.